Per Curiam.
A jury of six men having been duly impaneled, the court excused one juror for cause and directed that the case proceed with five jurors. To the latter direction the plaintiff took an exception. Although the jury was impaneled at defendant’s request, the plaintiff had an equal right to a jury of six men, and the court was in error in not replacing the juror who had been excused.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijur, Levy and Churchill, JJ.